Per Curiam.

We affirm the decision of the court of appeals. In In re Hunt (1976), 46 Ohio St.2d 378, 75 O.O.2d 450, 348 N.E.2d 727, paragraph two of the syllabus, we held that “[a] writ of habeas corpus will ordinarily be denied where there is an adequate remedy in the ordinary course of law.” An order revoking probation and imposing sentence is a final, appealable order from which an appeal is routinely taken. See, e.g., State v. McMullen (1983), 6 Ohio St.3d 244, 6 OBR 312, 452 N.E.2d 1292; State v. Walden (1988), 54 Ohio App.3d 160, 561 N.E.2d 995.
Accordingly, the decision of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.